3



         OFFICE OFTHE           ATTORNEY        GENERALOFTEXAS
                                       AUSTIN




Hoaoreblo cww~*          Ii. xheppere
f&i@xOller        of   Publlo    AoOouats
hmln,        Taxes




                                                            s 4olinQueattu
                                                                      into by
                                                            8, ontorrtl
                                                            aounty #ad a dolln-
                                                            x lttaraoy, lnal~do,
                                                             t8 tom   aa  pr0-
                                                              the oollootion 0s
                                                                6trlot taxoe?




                                 otnatbit  0r .a. 8. D. wwl,.
                                   olloato2 of OalhhoonUounty enA

       tlon of doUnguent state and oounty taxo8, end I
       ml&it sey for ourselro8 aa welt, we am a8km
        our  ogiaioa if the cal.houa aaunay Cwmab, uup
       t bats or&glee1 hereto aWubhod, propurly applleS
       t0    Mid   iDOhld@M     &i~inqUOllt     $5-8   Of    dztiiil~~
       dlrctrlots1~1axid county.                The oontiraotia drawn
2
3
Ub qnot4 tror paryercrph1 OQ pag4 2 or said oontrttatr
           "Plr8t yortt b#r04i4 to employ lrnd404~ horebg
     W@Oy    84oond pmty to snforo4 by malt or other-
     vii&Se,alad to aid ati (184111tthe looal cfSi44&?8
     in Oh4 emforo~at of the ooll*otIon of all dells+
     uu4nt  Stat0 aad 4onnt~ ad valoran   ttxos, p8a4lty
     @Id    illkr48t,        4llb    811    d&llqUMt         tPX48, p4l.Ad.tt
     &&   &lt4E48t          (4X0-t         t8X48   Oi   ild.~tdOnt           WbOl.
     dI8trlot8   and         inooPporuto&          rlttae      all6    towno)    dua
     any and all poXI8Ioml rubdirI8icba8 or d4fIned
     Ot8tdOt8           Of raid OOUPt~ IUld St68                WhfOh t&to
     OQUltty     tar       P4a4iV48
                          Oti44tQiT   8ilb M44ipt8    fa3',
    urrdor the &WTVI81Ollb af Artiohs     7254  arid 7257,
    R. S. 1925, an% &ma to be dolinyuoatupar t&o
    64~lQU8~t   t6IXX4042&   Of 8814 OOlUltJ troDI 1919
     to E&o date           oi the tasndlution            of thio oemtrort
     . . .a
             Artlo14 7200, 8. C. C., 1925. r44drr
             "The tar oolloator &mll                    be tbu rcwb1v.r
    Ul%     Odbflt4Z         Of     til    t&X48   &44*8#Ob          Up4s   t&4   t4x
    lisb illh18 QGUIl6J',rhdb4r .U6OM#d fOX tb4 E)trt*
    02 ODUa8~, 8O&Oti, POGX how4 02 Oth4S wI?pO448
    ma&hb&ht&)i                OOwJd to od.lwel tlw B(ypu0040z&
    t4 &a,         sad     p G b4 the        em   when aolla6to4             to the
    pm   or      furi4,      6np pay       iJhe sm    over  fo   the         props
    .UtL       ItIes, M hw&lema                     provI&L'
                                 Qhspter.?        08’ Tibia       I.28      of     ~~raoa’a           Gfvil        Cltetutw
         oi TorUr.(iWdolos                   8097 to 8193, taahrire)                               Qorlr with t&6
         oteutlon end aperatlon of the Qnirwjo   dbtrlots.   ArtLole
         8136 of 6aiU ohapt6r pro~%,desfor the oom~fss%orwr6 court
         to 8ntiqaIlylevy snd oaus* to ba ausesaod au4 oolleot6d
         s~ftalant taxes to pay the latorert   im boa%6 totardand i6-
         h&d uti3to retlrw th6 asas at &sturliiy. Artlalo 8130,
    %<   iapru; prOYlQdr6thst 06 th* aaLp*6lss the bond 16vy ir maa*
         tha msm%661on*r6 art    s&s11 lbrf sad 06~16 to b6 6660660d
         end    oollootod            6 smfntWane0                tax     to nust            thr    oeut       af    og*ra*iva
         SnQ sla4at*nsno* of                 66ia &1*tr10t.                      Arti             8140, #&x,6, pra-
         Yidas t
                         -xikai 4t66er-ttt 0sla00u6e~~      0f the
                    6axos autZwrlssd rssrsuader,esd in '~11 PtaOtez-6
                    p6~wnlng             thttm0          08 00=06t6a                    fih~r~~ith,           tb6
                    oountp         tax   a66066ox          en4    OOUeOtor                 6hsll h6v6 the
                    asme pakr,m and                 $5611 be (commmd                       by tbt saw
                    XuLlS,    Ngulat,IonII               and px043rfbahg6                   65     grorided  ror
                    ths   a66ci6ka*n6             and    ooll~otion    ot                Stst*      and vmaty
                    taXme),        unle66    othsawise            hsrrl.6provldod.
                                                                        The Court
                    sh6U          6Onstitut6    6 boa&d                O?  woh
                                                                            cLq?&611668lon              iOx
                    dlstrlist,        and all Low6 @moxrttng bw$de or quel-
                    lsstion         for Stat6 md oounty tiadng purp6668 rrh6ll
                    &wrra          suoh Ol.stix~et boerd. (AH,8 19LL, p. fi3.)"
         Arttralo8103 asg~s.6hs rqplax aeunty     irssoaor the ss~ossox
         of mob aiHi?iotM&d tier).  rrq1~tr64bf t;he.gqv) thrt 6s-
         sessar s&all (r6666ii
                             th@~'proprrty  In fh6 Uiboriot  and ddltrsr
         slid rolls to th6 0~66iatw'6      owrt for -tioa         664
         00Prsotion               0r orr0r6.            ,Tho, x4ituibal~of               t&r      oountyas606608              $0
         ;nrfon this duty ask&8 raid cdt&~e~ Ll6blr to bo r6mwsd
         fron otiio,. Artiole 81&d, 6~~6, '&akru tt t.hrduty ol the
         xegaar county   tax oallortor to ocrlleot the dlstrl~h  taxes
         und esld rrtlolo prowi$q* thst  the obuxt nrq require him to
         r~~niah an aQ0lt5ond bond and his r6i'unsl30 0136@lyth0~6with
         nmkos aold aftloer 116ble to bo rw&?6vsdfroa%ottloo. Artlale
         IH&.k,Usaitn(~.with dallaquent drufmigo districtttaxas,    prorld*s~
                         *The callwtor   ahall a&r '6 oartlrled llet
                    or 611 d6linqwmt property   upon which Oh6 brain-
                    tiaetax hss not boon ~14, aad r6turn aMu CO
                    ais Couxt, elioh shsll proewa   to h6v6 t&t*alttg
                    oollestsd by th6 #tie of 6imh pserprrtyIn t5s &a&6
                    rpszumr grorided by bw Sor t&s 66le aS property




l
          far the oollLs.tionof                            &tat*        cradoounty taxer.
          %?fi.    0~66bll6~.                   -J         pUOh666           OnJ     pXOQ.Ptr
          SO aold, POX th. bonefit vl:the di&teIot.*
Aptish            Bus,         Superb   that the dirr)riOt
                             , ;IrOYibbia                 mrnrho3d
an     sll)otiori,        th. mnnsr prmidsd, to dstrridns
                           in                               if the
dltirlot           shall hey. It. mn aspqroto ..~ssvr and svllootvr
R R d l 6Sp 6M tS               b V~ti     0f Op u*a ~u o P r                   COP th S R P M SUWit
ax&Q ciQ%hO~ial Qf diEtriOt t6X66.                                           xi tao-thim                0r     thy
YOt.r@        YOt.       for      suoh     prOp.sltim,                   Ohen      the      St.tUtO          yrmid66:

                     *
                                . !l'h*eouP& shRl$aQpelAta                                  tilt&&s
          ~.POOXI*U;            6b66SSUO~            aAh     OthmP       SUOh      9.aS.B         66
          oollwtor, and thsy .hall (l&r.boa4 and .x.r-
          OillOthe 66S. D66SPS and pUPiVPm th6 66Uh6 duties
          ee prundsd harsin for th. oolulty.8.simvf and
          eOUSUtW(                RAd    tb.         OOIid66it3IlUr6             8htil          OXWOiSO
          611 Of the              $WB?6l’ShOrein oonfsrred klJ&U3
                                                                said                                        .QUrt
          *Itb r01.tlvn to the l gwilimtlva vf tax*&     Tk
          goaural lar*, rOl6tiAg to the a66osataeat~ oollrotlo~
          S&a      .‘&U6l~,66~iOSl             crt    taXa@,,          SC! SUP     &S     lQ@ i@ 8b b ,
         .&all a&tl;r.tOth6 6666456S6At, O&l66tiAA                                                    6~d
         .QU~66tiOZ#  Oi Q+trfct t.XlS.”

          Thie 4sputmAt  fn Qploioa Ev. O-l&2+?be&d thrt
%hO t$i&iS~~Q~rs SOUr% 0% a OoMty h.6 .&hC!Ri~~ tv eAtW
into 6 oentrabt  drh o delinqwnt   taa ettat'asy to oo~~fbt
                   @Ohs01 dtSt~l$t t6666 prar$d.d
ds~inqbkult 001DllDoL(                             th6 pPOQOP
sohool suthorltisr had by p~ysr ordsr or rWdut.i&k end
purruaot           to    krtiois         Nab,               ~olnvn~. Civil 8tdtutrrsvi
Toxae, sutbrl6sd        tk6 county asswsor and oolleotar to
sss~ssend aollsot the tnxrs for 6614 ~c%aeoa         rehooldlstrlot.
CiPid OpiAiOl& ;tfk&.S.     hOib that 6hS OOUAty .E6..6OP  and
ovll..ter could pay the dsllnqurat tax .Dtomeg'e &awful
Od.PliOAS   btP.Otly t0 him. A OOpJfOf QQiAbA tie.o-lhd7
i6     UIOl0a.d          for      YOUr      POSiBt?.l%Oi               @Ad    OOA6id~TtktkUX.

                    Efnd6r t&6 faota 8wdttea       with                                  pour     rw4u~sst          we
wuw3a           tlmt tb6 Tegulsr oaunty      .6@.66Vr                                sna        aolleotor           i6
66606sing            sad oolleoti : t&a dra
tlat                        %?UP% Of f!&%U.?t~~~
          the ~OrunriSAiOAO~-b                                                                        %%t~               a6
the 3imrd of F;cjualfaatlon                                far ruoh drainag. di.trfat. 6~6
    *hat no eleotlon, under authority al:Artlole 8U5, mapra,
    hw been held to authorize the appointiwnt of a rspnrate
    abw6eor. a beparcte O0lloOtor of a816i&6in0&0 dlistriot
    taxes and orslingtliedistrlot oaaaisrrloner~t&e Fkmrd of
    $pualla8tiori ior enoh of sa:d diotriets.

               Tcu are, ‘ihereTor0,drimml that it 18 Qw
    oplllion,unaer the raotr wbtt0.a       by you, that the belin-
    p;rrwt tax ooatmiot, (1 oc~y  st which  la 0n0loe06 by y 09,
    en8ereiitnto butwaen thr '3dwlamr~         Wurt OS Cklhoun
    c~~.~ty Doraa088 wrry, 0i2the 9th 6~ or ;FUW, 194l; in-
    abide6 wl8hb its tora6     aactprorision6 the ooll*o8laa ai
    6elLaqumn8 drainage d.islx&t tww.        You arb li~owta~ 860
I   *isa Mat, unOov tho faoto sutmltte6 by you, thr Cw
    .dfhiofier~    cma   oz   oald    00wy   VW   duly   ~th~ri~rtl   to   b80~
    into lwh      BioUn~~nt tOr.OonbnOb.
              Be trust that          la tddo r86naeTwe hare iidly an-
    6WOJmd your Inquiry.